Citation Nr: 1750933	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-34 499		DATE


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right thigh disability.

3.  Entitlement to service connection for a chest disability.

4.  Entitlement to service connection for an acute respiratory disability.


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to February 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  

The Board notes that, since the Veteran's application to reopen the claim of service connection for a back disability was denied in a March 2009 Board decision, the Veteran submitted service treatment records relevant to his claim for service connection that existed but had not previously been associated with the claims file.  The provisions of 38 C.F.R. § 3.156 (c)(1) (2016) provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Therefore, the Board considers the Veteran's claim for entitlement to service connection for a back disability as an original claim rather than as a petition to reopen a previously denied claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for back, right thigh, chest, and acute respiratory disabilities; he underwent VA examinations for these disabilities in November 2010.  However, for the following reasons, new examinations are necessary in order to properly assess the Veteran's claims for service connection.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes conducting "a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

As for the Veteran's back disability, the examiner gave a negative etiology opinion based on the fact that, on the day of the November 1973 motor vehicle accident, the Veteran complained of pain in the right posterior ribcage in the thoracic spine area while his VA treatment records reflect ongoing complaints of chronic back pain in the lumbar spine area.  However, since that opinion was issued, service treatment records have been associated with the claims file that reflect several complaints of and treatment for lower back pain shortly after the accident, in December 1973.  The Veteran also made a complaint of lower back pain in August 1975.  An opinion that takes these records into account is necessary to determine whether the Veteran's current low back pain manifested during service or began with his post-service fall and subsequent surgery.

Similarly, the service treatment records associated with the claims file since the November 2010 VA examinations contain consistent complaints of right thigh pain and a May 1975 chest injury.  There is also a September 1976 record indicating a diagnosis of acute respiratory disease.  These records have not been considered by an VA examiner opining as to service connection for these disabilities.

Further, the November 2010 VA examinations did not make a clear diagnosis of any current chest, right thigh, or acute respiratory disability.  Therefore, a remand is necessary to obtain new examinations to address the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Finally, the Veteran reported to the examiner at the November 2010 VA examination that he was receiving Social Security Administration disability benefits for his back disability.  These records are not associated with the claims file.  As they may contain information relevant to the Veteran's claim for service connection for a back disability, they should be obtained on remand.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Jackson and Waco VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain from the Social Security Administration all records related to the Veteran's disability benefits, including any medical records considered.  

3.  Ask the Veteran to sign releases for the 1979 disc surgery on his spine, so VA can obtain those records.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

4.  Then, schedule the Veteran for an examination with an appropriate clinician to determine whether any current back disability is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the back disability began in or is otherwise caused by the Veteran's active service.

The examiner should address any pertinent evidence of record, including the December 1973 treatment for low back pain reflected in the Veteran's service treatment records and the Veteran's reported 1979 fall at work and subsequent disc surgery.  The examiner should specifically address whether the Veteran's reported low back pain after the November 1973 motor vehicle accident contributed in any way to the severity of the injury resulting from the post-service fall.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for an examination with an appropriate clinician to determine whether any current right thigh disability is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all right thigh disabilities currently found.  If there is no disability of the right thigh found on examination, this must be clearly noted in the examination report.

For each right thigh disability identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.

The examiner should address any other pertinent evidence of record, including the complaints of right thigh pain reflected in the Veteran's service treatment records.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Schedule the Veteran for an examination with an appropriate clinician to determine whether any current chest disability is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all chest disabilities currently found, including disabilities of the musculoskeletal, respiratory, nervous, and/or gastrointestinal systems.  If no chest disability is found, this must be clearly noted in the examination report.

For each chest disability identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.  

The examiner should address any pertinent evidence of record, including the May 1975 report of a chest injury.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

7.  Schedule the Veteran for an examination with an appropriate clinician to determine whether any current respiratory disability is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all respiratory disabilities currently found.  If no respiratory disability is identified, this must be clearly noted in the examination report.

For each respiratory disability identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.

The examiner should address any pertinent evidence of record, including the September 1976 diagnosis of acute respiratory disease reflected in the Veteran's service treatment records.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans

